Case: 19-13721   Date Filed: 06/04/2020   Page: 1 of 3



                                                       [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-13721
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 5:19-cr-00015-JDW-PRL-1



UNITED STATES OF AMERICA,


                                                             Plaintiff - Appellee,


                                   versus


RAUL ALFARO-MUNIZ,
a.k.a. Raul Alfaro-Munis,
a.k.a. Raul Alfaro,


                                                          Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (June 4, 2020)
               Case: 19-13721    Date Filed: 06/04/2020    Page: 2 of 3



Before WILLIAM PRYOR, Chief Judge, JILL PRYOR, and EDMONDSON,
Circuit Judges.

PER CURIAM:


      Raul Alfaro-Muniz appeals his above-guidelines sentence of 24 months’

imprisonment for illegal reentry to the United States after previously being

deported, excluded, or removed (4 times). He argues that his sentence is

substantively unreasonable because the district court failed to consider properly

(1) the sentencing recommendations of the PSI and the government, (2) that his

prior convictions for illegal reentry did not qualify for sentencing enhancements,

and (3) his acceptance of responsibility. He also argues that the district court

improperly considered the need for his sentence to serve as a benchmark for future

convictions for illegal reentry (remarks we see as based on deterrence).

Alfaro-Muniz’s sentence is substantively reasonable because it reflects the district

court’s proper exercise of discretion in weighing a number of mitigating factors

against his criminal history, immigration history, and other 18 U.S.C. § 3553(a)

factors. For the district court to give substantial weight to Alfaro-Muniz’s history

was appropriate even though the history did not merit a sentencing enhancement.

Moreover, the record does not demonstrate that the district court’s decision relied




                                          2
              Case: 19-13721   Date Filed: 06/04/2020   Page: 3 of 3



upon an improper sentencing factor.

      AFFIRMED.




                                       3